I concur in Judge Blake's dissenting opinion.
Upon the decision of disbarment in this case, the petitioner applied for a rehearing and for a modification of the decision to "suspension of not exceeding one year," thus by insinuation indicating a preference for less than a year. That petition was denied April 2, 1931, until which date petitioner was allowed to practice law. Twenty months thereafter, he petitioned for reinstatement, and waged a contest thereon before the then state board of law examiners and in this court until February 6, 1933, when the petition was denied. On March 9, 1934, less than three years after his right to practice law ceased, he filed with the board of governors of the state bar association his present successful petition for reinstatement — approximately one-third of the time covered by the disbarment in the case referred to in the majority opinion, which was for offenses almost trivial compared with the offenses involved in the present case; and less time from the effective date of disbarment to the date of filing the present petition for reinstatement than that suggested in any of the several opinions written upon the decision of disbarment.
Frankly, I am unable to appreciate petitioner's frequent applications for relief. To me, they seem to approach unwarranted assurance and to breathe of a fitful, feverish, arrogant purpose to suggest that we should even relent, as though charging us with haste and unwisdom in our decision.
The petitioner claims to be a first offender — thousands of that kind have fared worse. Again, he claims to have refrained from practicing law since his petition *Page 171 
for rehearing was denied. Is obedience to the solemn judgment of a court disbarring an attorney any test of the right to reinstatement by that court? What else should or could he have done? If not doing what one is forbidden to do had been petitioner's rule of conduct while the trial of the condemnation suit was going on at Montesano, during which time he and the woman juror involved made their lonely trip together, then no record of such unwholesome, offensive escapade could ever have been written.
The contrariety of opinions on the order of disbarment shows the care and concern of the members of the court, six of whom preferred the words "permanent disbarment." I mention those words, not claiming, of course, that they foreclose reinstatement, but as indicating a lack of that insincerity that necessarily would be attributable to them if at that time one could have seen the picture now made about three years later. It was in a sense of serious candor I subscribed to those words. But, alas, I have now come to know they mean suspension from practice for just a little while, "Only this and nothing more."